DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 07/05/2022 is acknowledged.  The traversal is on the ground(s) that search and examination of the entire application would not place a serious burden. on the Examiner.  This is not found persuasive because claims 1-5, 6-9, 14, drawn to a quasi-coaxial transmission line included in a semiconductor package having a core and shield, which is spaced apart from the core and which coaxially surrounds a side surface of the core, at least a portion of the shield being removed so as to form an open portion, classified in HO1P 3/06; HO1P 11/005; and claims 10-11, 12-13, drawn to a method of manufacturing a quasi-coaxial transmission line comprising: forming a groove-shaped cavity, which surrounds at least one core and which is open at a side surface of a base substrate, in a first surface of the base substrate; forming an insulation layer in the cavity; and removing a portion of a second surface of the base substrate to physically separate a lower end of the core from the base substrate, classified in HO5K 1/162; HO5G 4/38 and the search and examination of the entire application would place a serious burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.  Office action address elected claims of Group I, claims 1-5, 6-9, and 14. Claims 10-13 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherrer et all (US 2008/0246562) hereinafter Sherrer.
Regarding claim 1, Sherrer discloses a quasi-coaxial transmission line, used in a semiconductor package, comprising: a core, which is formed through an upper surface and a lower surface of a base substrate so as to transmit an electrical signal (see [0025], [0031], [0051], [0053]); and a shield, which is spaced apart from the core and which coaxially surrounds a side surface of the core, at least a portion of the shield being removed so as to form an open portion  (see [0025], [0028], [0031], [0047], [0063]).
Regarding claim 2, Sherrer discloses wherein each of the core and the shield is made of a material having electrical conductivity, wherein the core is formed by forming a conductive layer on a surface of a pole, which is formed using a portion of the base substrate (see [0012], [0025], [0031]), and wherein the shield is formed by forming a conductive layer on a surface of the base substrate that faces a side surface of the core (see [0031], [0040], [0041], [0055]).
Regarding claim 5, Sherrer discloses wherein the open portion is configured so as to face a side surface of the semiconductor package (see Fig. 3A, [0031]).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-9, 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art discloses or suggests that a semiconductor package including a quasi-coaxial transmission line comprising: a base substrate having at least one reception portion therein; one or two or more semiconductor chips received in the reception portion; the quasi-coaxial transmission line, which is formed through an upper surface and a lower surface of the base substrate so as to transmit an electrical signal; an insulation layer configured to cover the base substrate, the semiconductor chip and the quasi-coaxial transmission line; and an electrode pattern configured to electrically connect the semiconductor chip to the quasi-coaxial transmission line or to electrically connect the two or more semiconductor chips to each other; and a method of manufacturing a semiconductor package including a quasi-coaxial transmission line comprising: forming at least one cavity surrounding one pole or two or more poles, which are spaced apart from each other, and at least one reception portion, in a first surface of a base substrate; forming a conductive layer made of a material having electrical conductivity on the first surface of the base substrate; mounting a semiconductor chip in the at least one reception portion; forming an insulation layer configured to cover the base substrate and the semiconductor chip, and forming a wiring layer, configured to form an electrode pattern for transmission of an electrical signal, on an insulation layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okanami et al (US 2020/0388969) disclose a base board module.
Christie (US 2014/0015726) discloses a radiofrequency circuit assembly.
Chiu (US 2015/0270990) discloses a transmission line load antenna module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
August 26, 2022